PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/001,314
Filing Date: 6 Jun 2018
Appellant(s): IKEDA et al.



__________________
Roman Rachuba.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/16/2020 and supplemental Appeal brief filed 9/30/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6 have been rejected under AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sakakibara (US 20070189027 B1, hereinafter “Sakakibara”).

(2) Response to Arguments
Sakakibara anticipates the claimed invention.
Appellants argues that Sakakibara does not anticipate claims 1-6, because the reference fails to disclose: “a light emitting diode arranged at a corner of the chamber so as to face the lens and configured to directly emit light toward the lens” as required by claim 1. (see App. Br. 7). 
Appellants states that in no state however (regardless of whether lid 3 is open or closed) is the LED 5 arrange to “face” the lens 36b or “configured to directly emit light toward the lens” 36b (see App. Br. 8). Appellants further states, the Examiner ignores the orientation of the LED, since the LED 5 does not face the lens 36b and is not configured to directly emit light toward the lens 36b, and light must be reflected off reflector 36a before passing through the lens 36b. (see App. Br. 9-10)


First, the term “face”, or “facing”, is defined by Merriam-Webster dictionary as “to stand or sit with the face toward”, “to have the face or front turned in a specified direction” and/or “to turn the face in a specified direction”, see https://www.merriam-webster.com/dictionary/face.

Figure 6 of Sakakibara with Examiner’s annotation has been reproduced below:

    PNG
    media_image2.png
    420
    768
    media_image2.png
    Greyscale

In the annotated figure above, it is evident the light emitting diode 5 is positioned at a corner of the chamber, having a base connected to a printed circuit board. The LED 5 is oriented, or facing, towards the left side of the LED-PCB arrangement shown above. The LED 5 orientation has been selected by Sakakibara so that most light is emitted towards the left of the LED-PCB arrangement. 

Note that the LED faces the lens 36b regardless the lid being in a closed or open position (see dotted arrows in annotated figure above); this is because “facing” in a direction does not imply that obstacles cannot be present in between the LED’s and the faced direction.
Second, light emitting diodes do not illuminate in a linear or collimated fashion unless they are provided with reflectors and/or lenses that explicitly modify its output. Sakakibara discloses common LEDs 5, and a common LED emits a light distribution in various directions. According to the position of the plurality of LEDs 5 within Sakakibara’s device, it is expected that light rays are also emitted in plurality of directions. 
Figure 6 of Sakakibara with additional Examiner’s annotations has been reproduced below:


    PNG
    media_image3.png
    132
    392
    media_image3.png
    Greyscale


At least when the lid is closed, a portion of the light emitted by the light emitting diodes 5 will directly reach the reflector 36a (also noted by the applicant) and 
Therefore, Appellant’s arguments are not persuasive. Sakakibara teaches the light emitting diode 5 arranged at a corner of the chamber so as to face the lens 36b and configured to directly emit light toward the lens 36b, (at least when 3 is closed), as required by claim 1.

Appellants also contends, with respect to at least claims 2-6, that the rejection should be reversed due to the dependency from claim1. 
The Examiner respectfully disagrees for the reasons stated above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/OMAR ROJAS CADIMA/Patent Examiner of Art Unit 2875                                                                                                                                                                                                        

Conferees:

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875                                                                                                                                                                                                        

David Martin   
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                               
                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.